DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: A controller for a hybrid vehicle, the hybrid vehicle including a motor arranged on a power transmission path between an engine and a wheel and including a clutch arranged on a portion of the power transmission path between the engine and the motor, the controller being configured to switch between stopping operation of the engine with the clutch disengaged and operating the engine with the clutch engaged, 
wherein the controller comprises processing circuitry configured to select a start mode from multiple start modes and restart the engine in the selected start mode, 
the multiple start modes include a first start mode of commanding engagement of the clutch and starting combustion in the engine when the clutch starts transmitting torque 
and a second start mode of commanding engagement of the clutch and starting combustion in the engine after rotation of the engine is started by the torque transmitted from the motor through the clutch, 
in the second start mode, measure a cranking start time from when engagement of the clutch is commanded to when transmission of the torque through the clutch is started; 
and only when measurement of the cranking start time has been completed after the vehicle is activated, restart the engine in the first start mode.
Therefore the claimed invention is directed towards a controller specifically configured to selectively start/restart an internal combustion engine in both a first and second start mode.  The first and second start modes distinguished at least by the timing of the clutch engagement relative to the start of combustion.  Additionally, the claimed invention is directed towards a controller further configured to prohibit start/restart in the “first mode” unless the “second mode” has already been executed and a time a “cranking starting time” related to clutch operation has been measured/completed during the “second mode”.
Matsushita (U.S. 2016/0298559A1; Fig. 1), Jonsson et al. (U.S. 2017/0299000A1; Fig. 6), Nakanishi et al. (U.S. 2015/0367842A1; Fig. 5) and Suzuki (WO 2016/016708A1; fig. 2, 3a/3b; ¶0029) are considered the closest prior art.  Matsushita and Nakanishi each disclose a hybrid vehicle comprising an internal combustion engine which is selectively started/restarted in one of two different start/restart modes.  However, neither Matsushita nor Nakanishi disclose measuring a “cranking start time” as-claimed or utilizing it as a pre-condition for starting/restarting the engine(s) in a specific start mode.  Jonsson discloses “Thus, the method first determines the actual time interval between the request and the clutch reaching the predetermined position. Secondly, the clutch control algorithm is calibrated with this time interval. Thus the control algorithm is adapted to the actual speed of the clutch system, which results in improved timing of the engagement and disengagement of the clutch.”.  However, the A period of time from the oil pressure application initiation timing tO to an engagement initiation timing tl of the clutch 24 in FIG. 2 is a dead time (tl-tO) required to generate an oil pressure in the clutch 24. In the ignition start of the present embodiment, the dead time (tl-tO) is determined in advance, and fuel injection and sparking in the target cylinder are basically initiated at the timing tl after the dead time (tl-tO) has elapsed.”; ¶0029.  However, Suzuki does not disclose a method of determining the dead time, multiple engine start/restart modes, or prohibiting start/restart when the dead time has not been previously determined.
Therefore the prior art fails to explicitly teach or suggest either separately or in combination, each and every limitation of the claim as indicated above.
Claim 4, and Claims 2-3 are allowable for at least the reasons presented above with respect to Claim 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747